United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10283
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER GARCIA, also known as 6-5(2),

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-228-2-G
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Christopher Garcia appeals his sentence following his plea

of guilty to one count of conspiracy to distribute cocaine base

(“crack cocaine”).   Garcia argues that the district court clearly

erred in finding that members of the two street gangs involved

in the offense participated in a jointly undertaken criminal

activity--a conspiracy--for purposes of U.S.S.G. § 1B1.3(a)(1)(B)

and further challenges the drug quantity calculation methodology

adopted by the district court in determining his relevant conduct


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10283
                                -2-

for sentencing.   The district court did not clearly err in

finding that a jointly undertaken criminal activity existed for

purposes of § 1B1.3(a)(1)(B).   See United States v. Hull,

160 F.3d 265, 268-69 (5th Cir. 1999).     The district court’s

estimate of the drug quantity attributable to Garcia as relevant

conduct also was not clearly erroneous.     See United States v.

Medina, 161 F.3d 867, 876 (5th Cir. 1998).

     The Government argues that Garcia’s remaining appellate

arguments are barred by the waiver provision in Garcia’s plea

agreement.   Garcia does not suggest that his waiver was other

than knowing and voluntary.   Because Garcia’s challenge to the

penalties for crack cocaine is within the scope of the waiver and

is not covered by an exception to the waiver, the issue is barred

by the waiver, and as to this issue the appeal is dismissed.       See

United States v. Bond, 414 F.3d 542, 544-46 (5th Cir. 2005).

     Garcia argues that the district court erred by denying him a

two-level adjustment pursuant to § 3B1.2(b) based on his minor

role in the offense.   The district court did not clearly err in

denying a reduction for a minor role in the offense because

Garcia did not meet his burden of showing that his role was

“peripheral” to the advancement of the conspiracy.     See United

States v. Villanueva, 408 F.3d 193, 204 (5th Cir.), cert. denied,

126 S. Ct. 268 (2005).

     Garcia further argues the district court should have

considered adequately “the individual facts” in imposing sentence
                            No. 05-10283
                                 -3-

in the light of United States v. Booker, 543 U.S. 220 (2005).

Even if this issue is not barred by Garcia’s appeal waiver,

Garcia is not entitled to relief because his sentence, at the

lowest end of the applicable Sentencing Guidelines range, is

presumptively reasonable.   See United States v. Alonzo, 435 F.3d
551, 554-55 (5th Cir. 2006).

     DISMISSED IN PART; AFFIRMED IN PART.